                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION


MARK ABSHIRE, ET AL.                               CIVIL ACTION NO. 18–0205

VERSUS                                             JUDGE S. MAURICE HICKS, JR.

RICKEY BOUDREAUX, ET AL.                           MAGISTRATE JUDGE WHITEHURST


                                 MEMORANDUM RULING

       Before the Court is a Motion to Dismiss filed by one of the defendants in the above-

captioned matter, the Lafayette Parish School Board (“the Board”). See Record Document

7. The Board contends that Plaintiff Mark Abshire’s (“Abshire”)1 complaint fails to state any

claim upon which relief can be granted. See id. For the reasons which follow, the Motion

to Dismiss is DENIED.

                                      BACKGROUND

       The factual allegations contained in the complaint are accepted as true and are as

follows.2 T.A. attends high school in Youngsville, Louisiana, which is within the Lafayette

Parish School District. Pursuant to an Intergovernmental Agreement for School Resource

Officer (“SRO”) services entered into between the Board and the City of Youngsville,

Officer Richard Vincent (“Officer Vincent”), alleged by Abshire to be an employee of the

City of Youngsville and/or the Youngsville Police Department, was assigned to T.A.’s

school as its SRO. See Record Document 1. Abshire alleges that in October of 2017, an

       1
           Mark Abshire filed suit on behalf of his minor son, “T.A.” See Record Document
1.
       2
         “[W]hen ruling on a defendant’s motion to dismiss, a judge must accept as true all
of the factual allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94,
127 S. Ct. 2197, 2200 (2007).
instructor at the school directed T.A. to leave class for being loud. Once in the hallway, the

teacher called Officer Vincent, who escorted T.A. to the office. When they arrived at the

office, T.A. began to speak to a school official to explain what occurred, but Officer Vincent

told T.A. to shut up and “suddenly and without warning slapped him acorss [sic] the face.”

Id. at 4 ¶ 10. On November 2, 2017, the same teacher directed T.A. to leave class and

go to a “common area outside of the classroom known as the ‘neighborhood’ to complete

his work.” Id. at 4 ¶ 13. Officer Vincent arrived in the area a short while later and “slapped

T.A. in the face several times and instructed him ‘do your work.’” Id. Later that same day,

a different teacher called for Officer Vincent over the intercom. While T.A. was seated in

the classroom, Officer Vincent entered and instructed T.A. to leave. As T.A. was gathering

his things, Officer Vincent told him to “come” and “quit being slow.” Id. at 4-5 ¶ 14. Abshire

asserts that “suddenly and without warning Officer Vincent picked T.A. off the ground by

his book sack and removed him from the classroom.” Id.

       Abshire alleges that the “force used by Richard Vincent was excessive under the

circumstances and was carried out maliciously and sadisticly [sic] in violation of T.A.’s civil

rights.” Id. at 5 ¶ 16. He further contends that it “is a common pattern, practice and

custom for Lafayette School Board staff to call SRO’s to respond and intervene in matters

that do not involve and [sic] criminal activity or alleged criminal activity,” that it “is a

common pattern, practice and custom for Lafayette Parish School Board staff to call SRO’s

to respond and enforce school policy,” and that it “is a common pattern, practice and

custom for Lafayette Parish School Board staff to utilize SRO’s to inflict corporal

punishment on students as a means of marinating [sic] order in direct contradiction to its

written policy.” Id. at 7 ¶¶ 23-25. Abshire also asserts that the agreement providing for

                                        Page 2 of 13
SROs “fails to provide adequate guidance or restrictions regarding use of force by SRO’s

against schoolchildren.” Id. at ¶ 26. He further contends that the agreement “does not

provide guidance on appropriate detention; on appropriate uses of force for children in

school settings, or on methods of de-escalation prior to using force on children.” Id.

       Abshire filed suit arising out of alleged violations of T.A.’s civil rights, specifically the

use of excessive force in violation of the Fourth Amendment. See Record Documents 1,

18 and 34. He also asserts claims of battery and intentional infliction of emotional distress.

See id. Relevant to the instant motion, he asserts a claim for municipal liability and failure

to investigate, train or supervise against the Board. He sued Chief Rickey Boudreaux of

the Youngsville Police Department, in his official and individual capacities, the City of

Youngsville, the Board, Officer Richard Vincent, in his official and individual capacities, and

the City of Youngsville’s insurer, Atlantic Specialty Insurance Company.3 See id. The

Board has now moved to dismiss all of Abshire’s claims against it.4 See Record Document

7. Abshire filed an opposition and the Board filed a reply. See Record Documents 14 and

23.




       3
       These defendants have also filed a Motion to Dismiss, which is addressed in a
separate ruling. See Record Document 11.
       4
         In his Second Amended Complaint, Abshire added claims against Chief Boudreaux
in his individual capacity. See Record Document 34. Thereafter, in light of the amended
complaint, the Court allowed the parties to supplement their briefing to address any
additional claims asserted. Despite the fact that the additions to the Second Amended
Complaint had nothing to do with claims against the Board, the Board chose to file a
supplemental brief, addressing the Second Amended Complaint. See Record Document
38.

                                          Page 3 of 13
                                   LAW AND ANALYSIS

I.     Pleading Standards And The Rule 12(b)(6) Standard.

       Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that a pleading contain

“a short and plain statement of the claim showing that the pleader is entitled to relief.” The

standard for the adequacy of complaints under Rule 8(a)(2) is now a “plausibility” standard

found in Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 127 S. Ct. 1955 (2007), and

its progeny. Under this standard, “[f]actual allegations must be enough to raise a right to

relief above the speculative level on the assumption that all the allegations in the complaint

are true (even if doubtful in fact).” Id. at 555-56, 127 S. Ct. at 1965 (citations omitted). If

a pleading only contains “labels and conclusions” and “a formulaic recitation of the

elements of a cause of action,” the pleading does not meet the standards of Rule 8(a)(2).

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (citation omitted).

       Federal Rule of Civil Procedure 12(b)(6) allows parties to seek dismissal of a

pleading for failure to state a claim upon which relief may be granted. In deciding a Rule

12(b)(6) motion to dismiss, a court generally “may not go outside the pleadings.” Colle v.

Brazos Cnty., Tex., 981 F.2d 237, 243 (5th Cir. 1993) (citation omitted). However, a court

may rely upon “documents incorporated into the complaint by reference [] and matters of

which a court may take judicial notice” in deciding a motion to dismiss. Dorsey v. Portfolio

Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008) (citation omitted); see Fed. R. Evid. 201.

Additionally, courts must accept all allegations in a complaint as true. See Twombly, 550

U.S. at 555, 127 S. Ct. at 1965.




                                        Page 4 of 13
       A motion to dismiss is “viewed with disfavor and is rarely granted.” Turner v.

Pleasant, 663 F.3d 770, 775 (5th Cir. 2011), quoting Harrington v. State Farm Fire & Cas.

Co., 563 F.3d 141, 147 (5th Cir. 2009). Dismissal is appropriate only if the complaint fails

to plead “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550

U.S. at 570, 127 S. Ct. at 1974. To satisfy this standard, the complaint must provide more

than conclusions, but it “need not contain detailed factual allegations.” Colony Ins. Co. v.

Peachtree Constr., Ltd., 647 F.3d 248, 252 (5th Cir. 2011). However, it must allege

enough facts to move the claim “across the line from conceivable to plausible.” Twombly,

550 U.S. at 570, 127 S. Ct. at 1974. Determining whether the plausibility standard has

been met is “a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679, 129 S. Ct. at 1950.

II.    Section 1983/Monell Claims Against Local Governments.

       Title 42, United States Code, Section 1983 provides a claim against anyone who,

under color of state law, deprives another of his or her constitutional rights. In Monell v.

Department of Social Services of the City of New York., 436 U.S. 658, 694, 98 S. Ct. 2018,

2037-38 (1978), the Supreme Court held that Congress intended Section 1983 to apply to

local government entities as well as to persons. The Monell Court further held that

municipalities and local government agencies cannot be held liable for constitutional torts

under Section 1983 pursuant to a theory of respondeat superior, but they can be held liable

“when execution of a government’s policy or custom, whether made by its lawmakers or

by those whose edicts or acts may fairly be said to represent official policy, inflicts the

injury.” Id. Therefore, to succeed on a Monell claim against a local government entity, the

plaintiff must establish (1) an official policy or custom, of which (2) a policymaker can be

                                        Page 5 of 13
charged with actual or constructive knowledge, and (3) a constitutional violation whose

moving force is that policy or custom. See Fuentes v. Nueces Cnty., Tex., 689 F. App’x

775, 777 (5th Cir. 2017), quoting Valle v. City of Hous., 613 F.3d 536, 541-42 (5th Cir.

2010). Locating an official policy or custom ensures that a local government entity will be

held liable only for violations of constitutional rights that resulted from the decisions of

those officials whose acts may fairly be said to be those of the government entity itself.

See Bd. of Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 403-04, 117 S. Ct. 1832, 1388

(1997).

III.   Analysis.

       The Board contends that there are no facts asserted in the complaint that would

plausibly support any theory of liability against it under Section 1983. The Court will

address each of the Board’s arguments seriatim.

       A. Was There An Official Policy?

       Abshire contends that the Intergovernmental Agreement entered into between the

Board and the City of Youngsville constituted its official policy and required SROs to

implement the Board’s zero tolerance policy. See Record Document 1 at 6 ¶ 20.5

Existence of a policy or custom may be established in primarily two ways: (1) the existence

of an officially adopted policy, regulation, or decision promulgated by individuals with

policymaking authority; or (2) “a persistent, widespread practice of [] officials or employees,

which, although not authorized by officially adopted and promulgated policy, is so common

and well-settled as to constitute a custom that fairly represents municipal policy.” Harris

       5
       The Board does not contest that it was the policymaker as it relates to the
Intergovernmental Agreement. See Record Document 7 at 7 n. 28.

                                        Page 6 of 13
v. Jackson Cnty. Miss., 684 F. App’x 459, 463 (5th Cir. 2017), quoting Piotrowski v. City

of Hous., 237 F.3d 567, 579 (5th Cir. 2001). A “customary policy consists of actions that

have occurred for so long and with such frequency that the course of conduct

demonstrates the governing body’s knowledge and acceptance of the disputed conduct.”

Zarnow v. City of Wichita Falls, Tex., 614 F.3d 161, 169 (5th Cir. 2010), citing Webster v.

City of Hous., 735 F.2d 838, 842 (5th Cir. 1984) (en banc).

       Abshire references the Intergovernmental Agreement throughout his complaint and,

thus, this Court may rely upon it in deciding the instant motion to dismiss. See Dorsey, 540

F.3d at 338. The Intergovernmental Agreement specifically states:

                 WHEREAS, due to various issues associated with juvenile
                 victimization and delinquency in the community and the
                 Lafayette Parish public schools, interaction and supervision of
                 the students on a daily basis is necessary; and

                 WHEREAS, as a result of these issues, the School Board has
                 instituted the School Resource Officer’s Program (herein
                 referred to as “SRO Program”), which has been adopted by the
                 Youngsville Police Department, a Department of the CITY OF
                 YOUNGSVILLE, to assist the school system with the zero
                 tolerance program6. . . .

Record Document 7, Ex. 1 at 1. The Intergovernmental Agreement further provides:


       6
           According to Abshire’s complaint, the zero tolerance policy

       outlines violent and endangering behavior to include many non-violent, non-
       physical, non-dangerous activities such as: name calling; taking others’
       property; grabbing others’ items, such as book bags, and refusing to let go;
       taunting; chasing; keeping a student from joining group activities; drawing
       offensive pictures; making offensive gestures; taking food off other students’
       trays in the cafeteria without permission; bus behavior that includes forcing
       another student into or out of a particular seat; refusing to sit beside a
       student or making offensive comments or gestures).

Record Document 1 at 6 ¶ 21 (emphasis and errors in original).

                                         Page 7 of 13
               SRO’s DUTIES AND RESPONSIBILITIES: The SROs7 shall
               have the following responsibilities and duties:

               ...

               E. Violations: The SROs shall not enforce School Board
               policies and shall report any violations of any School Board
               policy to the school principal or his/her designee.

               ...

               I. Discipline/Investigation: The SROs shall not act as school
               disciplinarians, as disciplining students is a school
               responsibility, SROs shall investigate all assigned cases
               involving school or school-complex students either involved as
               a victim or suspect, except for those cases handled by other
               specialized units. In the event that a specialized unit is
               required, the SROs shall assist in the investigation.

Id., Ex. 1 at 3-4.

       Based upon these latter provisions, the Board argues that the Intergovernmental

Agreement “on its face . . . clearly establishes that SROs shall not enforce Board policies

or act as disciplinarians” and concludes that “Abshire cannot show that the Board officially

adopted a policy which required SROs to implement its zero tolerance policy or discipline

students.” Record Document 7 at 7 (emphasis in original).8 However, this Court does not

agree. Considering Abshire’s complaint as a whole, Abshire has plausibly alleged facts

which suggest, but do not prove, that the Board may have legal liability. Abshire has

alleged that the Intergovernmental Agreement constituted the official policy of the Board

and required SROs to implement the Board’s zero tolerance policy. He has provided fair


       7
       The language of the Intergovernmental Agreement vacillates between referring to
the school resource officers as SROs and SRO’s.
       8
       This is the entirety of the Board’s argument as to this policy issue in its motion to
dismiss.

                                       Page 8 of 13
notice to the Board of the nature of his claim and the grounds on which it rests. See

Twombly, 550 U.S. at 555 n.3, 127 S. Ct. at 1965 n.3. At this stage of pleading, Abshire

need only sufficiently inform the Board of the nature of his claim and persuade this Court

that his complaint states a plausible claim for relief. He has done so. Whether or not he

is able to muster evidence of the actual existence of such a policy or custom is a hurdle

he will have to clear should the Board move for summary judgment. The Court’s duty is to

“determine whether the plaintiff stated a legally cognizable claim that is plausible, not to

evaluate the plaintiff’s likelihood of success.” Thompson v. City of Waco, Tex., 764 F.3d

500, 503 (5th Cir. 2014) (quotations and citation omitted).9

       B. Was There A Custom?

       In order to establish the existence of a custom, a plaintiff must show “[a] persistent,

widespread practice of city officials or employees, which, although not authorized by


       9
          The Board devoted almost four pages of its reply brief to an argument that it failed
to make in its initial motion to dismiss–that Abshire relies on a policy (the zero tolerance
policy) that no longer exists. See Record Document 23 at 1-4. Not only did the Board not
make this argument in its original motion to dismiss, it further attempted to shift the blame
for this failure to Abshire by stating that “Abshire neglected to disclose to the Court that the
‘zero tolerance policy’ he alleges that the Board admitted to having in place, was repealed
by the Board nearly seven (7) years before the incident at issue allegedly occurred.”
Record Document 23 at 2. It was the Board who neglected to mention this in its motion
to dismiss and is now attempting to make an argument in its reply brief that it clearly failed
to mention.
         Furthermore, this Court ordinarily does not consider arguments raised for the first
time in a reply brief. See James v. MRC Receivables Corp., No. 16-0448, 2018 WL
3213147, at *7 n.4 (W.D. La. June 28, 2018) (“[T]he Court will not address this argument
since it was raised for the first time in [the party’s] reply memorandum.”); Weems v.
Hodnett, No. 10-1452, 2011 WL 2731263, at *1 (W.D. La. July 13, 2011) (“[A]rguments
raised for the first time in a Reply brief are waived.”), quoting Jones v. Cain, 600 F.3d 527,
541 (5th Cir. 2010). Additionally, the Court notes that this new argument regarding repeal
of the zero tolerance policy only further serves to illustrate that Abshire’s claims as to an
official policy cannot be dismissed at this stage of the pleadings. The Board is, however,
free to re-urge this argument at the summary judgment stage.

                                        Page 9 of 13
officially adopted and promulgated policy, is so common and well settled as to constitute

a custom that fairly represents municipal policy.” Webster v. City of Hous., 735 F.2d 838,

841 (5th Cir. 1984) (en banc). Abshire alleges an unofficial custom by the Board by

asserting “that it is a common pattern, practice, and custom for [the Board’s] staff to call

SROs to respond” to matters that do not involve criminal activity, to enforce school policy,

and the “inflict corporal punishment on students.” Record Document 1 at 7 ¶¶ 23-25.

Abshire is thus attempting to advance the argument that there was persistent, widespread

practice of using SROs inappropriately, which, although not authorized by officially adopted

and promulgated policy, was so common and well settled as to constitute a custom that

fairly represented municipal policy.10

       The Court must not convert the plausibility requirement into an analysis of whether

Abshire is likely to succeed on the merits. See Twombly, 550 U.S. at 556, 127 S.Ct. at

1965 (“[O]f course, a well-pleaded complaint may proceed even if it strikes a savvy judge

that actual proof of those facts is improbable, and that a recovery is very remote and


       10
          The Board did not make any substantive legal argument regarding whether or not
the Board had a policy that was the moving force behind the alleged violation of T.A.’s
rights, instead choosing to rely upon the assertion that Abshire failed to establish an official
or unofficial policy or custom. See Record Document 7 at 9 (“Because Abshire has failed
to establish an official or unofficial policy or custom, he has also failed to show that there
was a Board policy that was the moving force behind Officer Vincent’s alleged violations
of T.A.[] Fourth Amendment rights.”) The Board also failed to make any legal arguments
regarding actual or constructive knowledge, instead summarily concluding that “Abshire
cannot demonstrate that the Board was the policy maker with respect to any alleged
custom because no facts establish that the Board had knowledge of the alleged incidents
between T.A. and Officer Vincent.” Id. at 8. The Board’s other legal “argument” as to
these claims is its conclusion that “Abshire’s Complaint fails to allege sufficient facts to
establish all three (3) elements” of showing an official school board policy, practice or
custom. Id. at 6. Conclusory, one-sentence assertions do not suffice as argument
sufficient to prevail in a motion.

                                         Page 10 of 13
unlikely.”)(citations omitted). Although admittedly a close call, Abshire has provided more

than a boilerplate recitation of the grounds for municipal liability and has made, albeit

scant, some additional allegations to put the Board on fair notice of the grounds for which

it is being sued. At this stage, Abshire is only required to plead a plausible cause of action.

While he may not ultimately prevail, he has alleged enough factual content to nudge his

claims “across the line from conceivable to plausible.” Iqbal, 556 U.S. at 680, 129 S. Ct.

at 1950-51, quoting Twombly, 550 U.S. at 570, 127 S. Ct. at 1974.

         C.     Failure To Train, Supervise And/Or Discipline.


         In its motion to dismiss, the Board attacks Abshire’s complaint for failing to state a

claim for failure to train, supervise and/or discipline Officer Vincent by solely arguing that

Officer Vincent is not an employee of the Board. The Board contends that it “is well

established that a municipality may be liable only under certain limited circumstances for

failure to train, supervise and/or discipline its employees.” Record Document 7 at 9

(emphasis in original). Notably, in support of this “well established” argument, the Board

cites to a case from the Southern District of Texas and a case from the Sixth Circuit Court

of Appeals. See id. at n.39. This is the entirety of the Board’s legal argument as to this

issue.

         The Board accurately notes that Abshire alleges in his complaint that Officer Vincent

was an employee of the Youngsville Police Department or the City of Youngsville. See

Record Document 1 at 2-3 and 5 ¶¶ 4, 7 and 17. The Board further points out, in a

footnote, that the Intergovernmental Agreement provides that “SROs are the employees

of the City of Youngsville.” Record Document 7, Ex. 1 at 2. However, the Board fails to

                                        Page 11 of 13
mention that the Intergovernmental Agreement also states that a portion of the SRO salary

will be paid for by the Board. See id. (“WHEREAS, the School Board has agreed to assist

the CITY OF YOUNGSVILLE with the salary of each SRO.”).                     In addition, the

Intergovernmental Agreement provides that the Board will pay fifty percent of costs

associated with SRO training. See id. Relying upon this, and other, provisions in the

Intergovernmental Agreement, Abshire contends that Officer Vincent was “receiving

compensation, instructions and directions regarding various assignments from the co-

policy makers, the Lafayette Parish School Board and Rickey Boudreaux, Chief of Police

for the City of Youngsville.” Record Document 14 at 6-7. Finally, Abshire counters that

“[w]hether Officer Vincent is an employee of the Board, the City of Youngsville or a joint

employee of both municipal entities is a question of law which should not be addressed in

a Motion to Dismiss under Rule 12(b)(6).” Id. This Court agrees.

       Similar to the previous claims, this Court is hesitant to dismiss a claim at this stage

of pleading, especially considering the scant legal argument that was made by the Board

in support of its position. While there is not as much factual detail set forth in Abshire’s

complaint as might be ideal, his allegations, in combination with the language of the

Intergovernmental Agreement, are sufficient to state a plausible claim against the Board

as Officer Vincent’s employer. Abshire’s complaint meets Rule 8's requirement of a short

and plain statement of the claim. A complaint may proceed even if “recovery is very




                                       Page 12 of 13
remote and unlikely,” so long as the alleged facts “raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555-56, 127 S. Ct. at 1965 (citation omitted).

Abshire has met this standard.

                                    CONCLUSION


        Based on the foregoing analysis, the Motion to Dismiss filed by the Board is

DENIED.11

        An order consistent with the terms of the instant Memorandum Ruling shall issue

herewith.


        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 26th day of October,

2018.




        11
         Abshire has requested “only in the alternative, if the Court believes that Mr.
Abshire’s allegations underlying his municipal-liability claim are not sufficiently
particularized, the Court should not dismiss that claim but rather should first give Mr.
Abshire an opportunity to conduct discovery and amend his pleadings.” Record Document
14 at 9. As this Court has not dismissed Abshire’s claims pursuant to the instant motion,
this request is MOOT.

                                     Page 13 of 13
